TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00485-CR
                                      NO. 03-07-00486-CR



                                  Silvano Espinoza, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
                    NOS. D-1-DC-07-300366 & D-1-DC-07-300602
                 HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Silvano Espinoza seeks to appeal two judgments of conviction for aggravated

robbery. The trial court has certified that these are plea bargain cases and Espinoza has no right of

appeal. See Tex. R. App. P. 25.2 (d). Also, the notices of appeal were filed more than thirty days

after sentence was imposed. See Tex. R. App. P. 26.2(a)(1). The appeals are dismissed.




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 31, 2007

Do Not Publish